United States Court of Appeals
                     For the First Circuit


No. 14-1316

                 FRANCISCO ABRIL-RIVERA, ET AL.,

                     Plaintiffs, Appellants,

                               and

                    MADELINE AGUAYO, ET AL.,

                           Plaintiffs,

                               v.

 JEH JOHNSON, Secretary of the Department of Homeland Security;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY; FEDERAL EMERGENCY
                       MANAGEMENT AGENCY,

                     Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.



     Adriana G. Sánchez-Parés, with whom Álvaro R. Calderón, Jr.,
Francisco J. Ortiz-García, and Álvaro R. Calderón, Jr. L.L.P. Law
Office were on brief, for appellants.
     Adam C. Jed, Appellate Staff Attorney, with whom Joyce R.
Branda, Acting Assistant Attorney General, Rosa E. Rodriguez-
Velez, United States Attorney, and Marleigh D. Dover, Appellate
Staff Attorney, were on brief, for appellees.


                         July 30, 2015
            LYNCH, Circuit Judge.          The Federal Emergency Management

Agency (FEMA) is an agency within the Department of Homeland

Security (DHS) tasked with assisting "State and local governments

in carrying out their responsibilities to alleviate the suffering

and damage that result from major disasters and emergencies by,"

among other things, "[p]roviding Federal assistance programs for

public and private losses and needs sustained in disasters."                   44

C.F.R. § 206.3; see also 42 U.S.C. § 5174(a)(1); Exec. Order No.

12673, 54 Fed. Reg. 12,571 (Mar. 23, 1989).                  Pursuant to this

mission,    FEMA    has   established      call   centers,   which      primarily

receive calls from those affected by disasters, and National

Processing Service Centers (NPSCs), which both receive calls and

process claims.

            Plaintiffs were employees of the now-closed Puerto Rico

NPSC (PR-NPSC) run by FEMA.             They filed this Title VII lawsuit

alleging that FEMA's actions in implementing a rotational staffing

plan   at   the    PR-NPSC   and   in    eventually     closing   the   facility

discriminated against them on the basis of their Puerto Rican

national origin and constituted unlawful retaliation for protected

conduct.      The     district     court    granted     summary   judgment     to

defendants,        finding       that      defendants      had     legitimate,

nondiscriminatory reasons for their actions and, with respect to

the rotational staffing plan retaliation claim, that plaintiffs




                                        - 3 -
had not shown a causal link between their protected conduct and

the purported retaliation.

            We affirm the dismissal of the case.             We hold that

plaintiffs' disparate impact claims fail for two reasons.            First,

under our caselaw, claims of different treatment based on location

absent a claim of intentional discrimination do not establish

liability under 42 U.S.C. § 2000e-2(h).           Plaintiffs here have

expressly   disavowed   any   claim    of   intentional    discrimination.

Second, the challenged actions were job-related and consistent

with business necessity, and plaintiffs have not shown that there

were alternatives available to FEMA that would have had less

disparate   impact   and   served    FEMA's   legitimate    needs.     Both

retaliation claims fail because plaintiffs have not shown that the

allegedly adverse employment actions were causally related to any

protected conduct.

                              I.   Background

            We recite the facts in the light most favorable to

plaintiffs.   See Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10,

13 (1st Cir. 2014).     In 1995, FEMA established a "temporary call

center" in San Juan, Puerto Rico to address calls from Spanish-

speaking victims of Hurricane Marilyn. The call center was located

in a vacant manufacturing plant in Puerto Rico under a disaster

lease and was originally designed to be only a temporary facility.

Because the center "was never intended . . . to serve as a long-


                                    - 4 -
term NPSC operation," it "did not have many of the amenities that

the agency would normally seek when establishing a long-term, fixed

site facility."

             In 1998, the center began processing claims as well as

receiving calls, and in 2003 it became the fourth full-fledged

NPSC (the three others are in Maryland, Texas, and Virginia).                 The

PR-NPSC was the only fully bilingual NPSC.             FEMA made some limited

improvements to the Puerto Rico facility when it became a NPSC,

but it still lacked the "state of the art furniture and equipment"

found in the other NPSCs.

             In 2006, several groups of PR-NPSC employees complained

to management that they were being paid less than their mainland

counterparts.       When no resolution was reached in their cases,

plaintiffs    filed      with   the   Equal    Employment     Opportunity   (EEO)

Office an informal complaint of discrimination in October 2006 and

a formal complaint of discrimination in April 2007.                In May 2007,

an employee filed with the EEO a class complaint on behalf of one

group of employees.        The class complaint was dismissed in 2008.1

             In   June    2007,   FEMA's      Occupational,    Safety   &   Health

Office conducted a Management Evaluation and Technical Assistance




     1    Plaintiffs state that the FEMA administrative judge
overseeing the class complaint ordered certain plaintiffs "to
individually re-file their [pay] claims, which they did later on."
However, plaintiffs point to no evidence that the plaintiffs did
in fact re-file any claims after May 2007.


                                       - 5 -
Review (METAR) of the PR-NPSC facility.2          The METAR disclosed

several "serious deficiencies," including, for example, a lack of

exit signs at several locations in the facility and the absence of

"[i]nitial    safety   orientation   training."      Several   of   the

deficiencies were rated as "[s]ignificant risk[s] to health and

safety" for which "abatement measures should be initiated within

30 days."    The management of the Puerto Rico center responded with

a memorandum acknowledging receipt of the report and explaining

the steps that the PR-NPSC had taken and would take to begin to

rectify the deficiencies.      By May 2008, management represented

that it had addressed the major issues identified on the METAR

save one: the construction of an egress route around the building.3

Management was still concerned about the physical facility and

particularly fire hazards.




     2    29 C.F.R. § 1960.25(c) requires annual inspections of
federal workplaces "to ensure the identification and abatement of
hazardous conditions." The PR-NPSC had not been inspected on an
annual basis between 2003 and 2007, and the record contains no
explanation for this failure. There is no claim, however, that
the other NPSCs have not been similarly inspected. Indeed, the
Maryland NPSC was inspected in May 2008, the Virginia NPSC in June
2008, and the Texas NPSC in April 2009.

     3    PR-NPSC management contacted the center's landlord
regarding construction of an egress route around the facility, but
the landlord responded that the building met "the minimum
requirements under the [Americans With Disabilities Act] and [the
landlord was] therefore not required to make these improvements."
PR-NPSC management stated in its response to the METAR that they
would "request authorization and funds for this project, since it
continue[d] to pose a safety issue."


                                - 6 -
             PR-NPSC management arranged for a more specific Fire

Protection and Life Safety Code review of the facility in May 2008.

This review was arranged to address fire safety issues identified

in the 2007 METAR in advance of the expiration of the facility's

lease in September 2008.        That inspector found several problems

and produced an extensive "List of Safety & Health Items to be

Completed for Facility to Become Fully Acceptable."           To name just

a few examples, the building did not have an automatic fire

sprinkler, working fire alarms, or a sufficient number of exits.

The inspector also noted that the roof of the facility could not

withstand a Category 3 storm.

             On May 16, 2008, Kathy Fields, the Branch Chief for NPSC

Operations, notified the employees of the PR-NPSC that, "[b]ecause

the safety and security of our employees is our top priority, it

is necessary to suspend operations at the PR NPSC until the

identified fire and life safety deficiencies are corrected."           FEMA

placed its employees on administrative leave and continued paying

them until July 18, 2008.      The facility was not occupied from May

16, 2008, to mid-July 2008.       It later resumed operations, with a

limited staff.

             In light of these ongoing concerns, FEMA "determined

that   the    cost   of   repairing    and/or    relocating   the   facility

necessitated a critical review."              Fields began considering the




                                      - 7 -
option of closing the PR-NPSC upon expiration of the lease.     As

explained in a May 19, 2008, e-mail:

          [Fields'] main rationale for closure is that
          the Agency no longer requires the large
          Spanish-language capacity it is carrying at
          the NPSC's.     Also, the overall need for
          personnel   at   the   NPSC's   has   lessened.
          Further, to the extent Spanish-language NPSC
          employees are needed, this can probably be
          accommodated at the other NPSC's in Texas,
          Maryland and Virginia. Lastly, the lease for
          the Puerto Rico NPSC is about to expire -- so
          that's why she's thinking through these issues
          now. . . .
                 The last big Puerto Rico disaster
          requiring a large capacity of Spanish-language
          employees in the NPSC's was Hurricane Georges
          in 1998.
                 Since that time the need for Spanish-
          language personnel at the NPSC's has been
          steadily declining. Essentially, the Agency
          has been carrying a large Spanish-language
          capacity at the NPSC's for some time at a level
          that's greater than needed.

          Fields circulated a report outlining her recommendations

and her reasoning to several senior FEMA officials on May 23, 2008,

as to short-term and longer-term options.4    The report explained

that the immediate repairs necessary to temporarily reoccupy the

building until the end of the lease would cost $75,000, while the

longer-term repairs necessary to permanently reoccupy the building

would cost $525,000.   These estimates did not include the cost of

a new roof, which the report noted was also needed.


     4    The final decision on whether to close the center rested
with the DHS Secretary, but it was the responsibility of senior
FEMA officials to brief the Secretary on the issue.


                               - 8 -
            However, the lease on the facility would expire at the

end of September 2008, unless temporarily extended.                   As it was,

FEMA occupied the facility until February 2009.                A new facility

would have cost FEMA nearly $9 million up front and would have had

an annual operating cost of approximately $19 million.                The report

concluded that, because the remainder of the NPSC system had the

capacity    to   absorb   the       PR-NPSC's    workload,   these     potential

expenses were not justified, and it was preferable to simply let

the facility's lease expire and not build a new facility.                     The

report also included a list of options for addressing the PR-

NPSC's deficiencies that had been considered and rejected.

            David Garratt, FEMA's Deputy Assistant Administrator,

the principal recipient of the report, responded to Fields that he

"agree[d] with the recommendation and supporting logic." He stated

that he would forward the report to FEMA's Deputy Administrator.

            On July 15, 2008, Fields sent a memorandum to all PR-

NPSC employees explaining that, based on FEMA's review of the

inspection results, FEMA had decided in the short term "to continue

making repairs to the facility and," while that was done, "to

resume   operations    with     a    reduced    staff   sufficient    to   ensure

readiness   in   the   event        disaster    activity   warrants    increased

staffing levels."      The memorandum announced a new staffing plan,

which involved having approximately 15-20 employees (out of a total

of around 300) work at a time, on a rotational basis.                       This


                                       - 9 -
rotational    staffing   plan,    Fields    explained,   was   "expected   to

continue through the end of calendar year 2008; a decision on the

longer-term future of the PR-NPSC ha[d] not yet been made."            FEMA

placed PR-NPSC employees who were not working on "non-duty, non-

pay status effective July 19, 2008," but volunteered to "make every

effort to assist" employees who wished to transfer to one of the

other NPSCs.5

             FEMA completed "[c]ritical repairs" to keep the PR-NPSC

open in October 2008, which allowed the center to operate at an

"expanded, but still limited capacity," "subject to continued

implementation of [certain] life safety measures."6            By this time,

the   FEMA    Administrator      had   decided   to   close    the   PR-NPSC

permanently, and so recommended to DHS.          The DHS Secretary agreed


      5   In the months following the implementation of the
rotational staffing plan, several PR-NPSC employees filed EEO
complaints   regarding   that  plan,   alleging   that  FEMA   was
discriminating against them on the basis of national origin.
Plaintiffs assert that these complaints were filed between July
2008 and December 2008, while defendants' brief refers only to
"August 2008 EEO complaints."    However, neither plaintiffs nor
defendants provide a record citation to support their claim about
the timing of the complaints. Based on the record, it is not clear
when the first complaints were filed, but an October 8, 2008, e-
mail from Kathy Fields demonstrates that over 300 complaints about
the rotational staffing plan had been filed by that date. The PR-
NPSC EEO specialist sent a list of questions regarding the
employees' complaints to the management of the PR-NPSC in October
2008.   The parties' briefs do not say whether any of these
complaints were resolved prior to the filing of this lawsuit.

      6   The record does not reflect the terms under which FEMA
continued to occupy the building after the expiration of the lease
in September 2008.


                                   - 10 -
on December 10, 2008, and the closure and the elimination of all

positions at the PR-NPSC were announced, including to PR-NPSC

employees, on December 30, 2008.     In an e-mail the next day, the

FEMA Administrator explained:

            [W]e carefully considered all available
            options before making the decision to close
            the Puerto Rico NPSC. It was determined that
            this facility, originally established only to
            serve a temporary mission, no longer has an
            operational requirement. Additionally, and in
            view of the inadequacy of the existing
            facility, FEMA determined that it would not be
            a sound investment to repair or relocate the
            Puerto Rico NPSC to a new facility.

The Administrator reiterated Fields' statement that FEMA would

assist PR-NPSC employees in seeking another position within FEMA.

Some PR-NPSC employees did in fact transfer to a different NPSC

facility.

            Another memorandum from Fields to PR-NPSC employees,

dated December 30, 2008, explained the reasons for the facility's

closure in more detail.     First, NPSC call volume had decreased

since 2004 in light of the availability of Internet self-service

options.    Second, Spanish-language calls in particular had become

an almost negligible portion of the NPSC workload.    Third, the PR-

NPSC facility was "not suitable to serve as a long-term NPSC

operation" because it "was never outfitted with modern systems

furniture and the supporting electrical infrastructure and some of

the critical telecommunications equipment needed to support future



                                - 11 -
technology upgrades."     In sum, "[t]he estimated relocation and

annual operational expenses associated with a new facility [were]

not justified based on historical and anticipated NPSC workload."

                        II. Procedural History

          Plaintiffs filed this lawsuit in October 2009, alleging

that defendants engaged in discrimination on the basis of national

origin and retaliation in violation of Title VII.     The district

court granted summary judgment to defendants on all of plaintiffs'

claims, finding, essentially, that each of defendants' challenged

actions were undertaken for non-discriminatory, valid business

reasons and therefore were not unlawful under Title VII.

          On appeal, plaintiffs press only their disparate impact

and retaliation claims arising from two actions on the part of

defendants: (a) the implementation of the rotational staffing plan

during the fire-safety related work at the facility which reduced

the number of days of work for each employee, and (b) the closure

of the PR-NPSC.   We review the district court's grant of summary

judgment under Federal Rule of Civil Procedure 56 de novo, and

affirm "only if the record discloses no genuine issue as to any

material fact and the moving party is entitled to judgment as a

matter of law."   Old Republic Ins. Co. v. Stratford Ins. Co., 777
F.3d 74, 79 (1st Cir. 2015) (quoting Tropigas de P.R., Inc. v.

Certain Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st

Cir. 2011)) (internal quotation marks omitted).     We "read[] the


                                - 12 -
facts and draw[] all inferences in the light most favorable to the

plaintiffs."    Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10, 19

(1st Cir. 2014).

                             III. Analysis

A.          Disparate Impact as to Rotational Staffing Plan and as
            to Closing

            "Title VII prohibits both intentional discrimination

(known as 'disparate treatment') as well as, in some cases,

practices that are not intended to discriminate but in fact have

a    disproportionately   adverse   effect   on   minorities   (known   as

'disparate impact')."      Ricci v. DeStefano, 557 U.S. 557, 577

(2009). As far as we can tell, plaintiffs have not provided record

evidence showing that they are actually of Puerto Rican ancestry

and origin, such as to meet the definition of members of a

protected minority group under Title VII.         See 29 C.F.R. § 1606.1

(defining "national origin discrimination" as including "denial of

equal employment opportunity because of an individual's, or his or

her ancestor's, place of origin; or because an individual has the

physical, cultural or linguistic characteristics of a national

origin group").     That the plaintiffs simply worked for FEMA in

Puerto Rico -- without evidence of their membership in a protected

class -- would not suffice for a national origin-based disparate

impact claim.   See Vitalis v. Sun Constructors, Inc., 481 F. App'x
718, 721 (3d Cir. 2012) (noting that "'locals' or 'local Virgin



                                - 13 -
Islanders'" did not constitute a protected group based on national

origin because "[n]o evidence demonstrated that all of the local

residents of St. Croix share a 'unique historical, political,

and/or social circumstance[]'" (second alteration in original)).

For purposes of our analysis, however, we can assume without

deciding that plaintiffs have satisfied this threshold element, as

their claim fails on other grounds. Cf. Candelario Ramos v. Baxter

Healthcare    Corp.    of   P.R.,   360 F.3d 53,   56   (1st   Cir.   2004)

(proceeding on this assumption).

             Plaintiffs      have     not    pursued        an     intentional

discrimination theory on appeal, and have expressly disavowed it.

Their claim is that the discrimination was against the Puerto Rican

facility in which they worked, which caused a disparate impact on

the basis of national origin.

             A plaintiff proceeding under a disparate impact theory

"establishes a prima facie violation by showing that an employer

uses 'a particular employment practice that causes a disparate

impact on the basis of race, color, religion, sex, or national

origin.'"     Ricci, 557 U.S. at 578 (quoting 42 U.S.C. § 2000e-

2(k)(1)(A)(i)).       If the plaintiff makes out a prima facie case,

the employer "may defend against liability by demonstrating that

the practice is 'job related for the position in question and

consistent with business necessity.'"             Id. (quoting 42 U.S.C.

§ 2000e-2(k)(1)(A)(i)).       And if the employer makes that showing,


                                    - 14 -
the plaintiff may rebut it by demonstrating "that the employer

refuses to adopt an available alternative employment practice that

has less disparate impact and serves the employer's legitimate

needs."   Id. (citing §§ 2000e-2(k)(1)(A)(ii) and (C)).7

             We reject the disparate impact claim for two reasons.

Defendants     have   established    there   is   a   legitimate    business

justification for the decision.        And under our case law there is

a logically prior disqualification of plaintiffs from making this

claim.    We deal first with the logically prior question.

             A different provision of Title VII definitively resolves

this claim in favor of the defendants at the outset.               42 U.S.C.

§ 2000e-2(h) provides that

             [n]otwithstanding any other provision of this
             subchapter, it shall not be an unlawful
             employment practice for an employer to apply
             different standards of compensation, or
             different terms, conditions, or privileges of
             employment . . . to employees who work in
             different locations, provided that such
             differences are not the result of an intention
             to discriminate because of race, color,
             religion, sex, or national origin . . . .




     7    The district court held that plaintiffs had successfully
made a prima facie case of disparate impact discrimination with
respect to both the rotational staffing plan and the closing of
the PR-NPSC facility, but that defendants' actions were consistent
with business necessity and that plaintiffs had not presented
viable less discriminatory alternatives.



                                    - 15 -
"In other words, different treatment in different locations is

permissible absent an intent to discriminate."   Candelario Ramos,
360 F.3d at 61.

          That safe harbor statutory provision in § 2000e-2(h)

defeats both of plaintiffs' disparate impact claims, as to the

Puerto Rico employees being rotated while the facility was repaired

and as to the closing of the facility after the lease expired.8

As we said in Candelario Ramos, "[t]he subsection itself is not

surprising.   Location is often a proxy for differences in cost and

other competitive circumstances . . . ."     Id. at 62.   Congress

acted rationally in treating this as a situation of no liability,

rather than as a defense.   See id.

          The dissent contends that the safe harbor provision does

not apply to this case because the plaintiffs' positions were


     8    Plaintiffs' opening brief refers to a third allegedly
discriminatory employment practice -- the fact that there were no
full-time positions at the PR-NPSC. But the brief mentions this
only in passing, under a heading entitled "PR-NPSC Closure," and
that is not enough to preserve the argument. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived."). Moreover, at oral argument,
the court asked plaintiffs' counsel to specifically enumerate the
challenged employment practices, and she listed only the
implementation of the rotational staffing plan and the closing of
the PR-NPSC, thus confirming that the plaintiffs are not pursuing
an argument based on full-time positions on appeal. In any event,
such an argument would fail in light of the safe harbor. It would
also fail because, as the district court found, plaintiffs
presented no record evidence of any deleterious consequences they
suffered as a result of their employment classification.



                              - 16 -
eliminated.    But   our   decision   in   Candelario   Ramos   described

§ 2000e-2(h)'s application in expansive terms, making no mention

of a subject-matter limitation.        See 360 F.3d at 62; see also

Russell v. Am. Tobacco Co., 528 F.2d 357, 362 (4th Cir. 1975)

(stating that the safe harbor would apply to decisions concerning

promotions).

          It is true that defendants did not raise the safe harbor

provision in the trial court or explicitly argue it on appeal.9

But "it is settled in this circuit that 'an appellate court has

discretion, in an exceptional case, to reach virgin issues.'"

Chestnut v. City of Lowell, 305 F.3d 18, 21 (1st Cir. 2002) (en

banc) (quoting United States v. La Guardia, 902 F.2d 1010, 1013

(1st Cir. 1990)); see also Nat'l Ass'n of Social Workers v.

Harwood, 69 F.3d 622, 627 (1st Cir. 1995) (noting that the "raise-

or-waive principle, though important, is a matter of discretion");

cf. Batista v. Cooperativa De Vivienda Jardines De San Ignacio,

776 F.3d 38, 42 (1st Cir. 2015) (noting that "we may affirm the

entry of summary judgment on any ground made manifest by the

record, so long as the record reveals that there is no genuine


     9    Because we find that our consideration of the safe harbor
provision is appropriate in any event, we need not address whether
the safe harbor is an affirmative defense or simply a congressional
explanation about the substantive reach of Title VII.           Cf.
Candelario Ramos, 360 F.3d at 62; see generally 5 Wright & Miller,
Federal Practice & Procedure § 1271 (3d ed.) (discussing the
difference between affirmative defenses and defenses that need not
be affirmatively pleaded under Rule 8).


                                - 17 -
issue as to any material fact and that the moving party is entitled

to judgment as a matter of law" (citations omitted)).               We conclude

that this case is appropriate for the exercise of that discretion.

            As our dissenting colleague agreed in his concurrence in

Chestnut, the following factors inform our discretion: (1) whether

the     issue   is   purely    legal,    (2)     whether    the   issue    is    of

constitutional magnitude, (3) whether the "omitted argument [is]

highly persuasive," (4) whether consideration of the argument

would    prejudice    the   plaintiff,     (5)    whether   the   omission      was

inadvertent, and (6) whether the issue "implicated a matter of

great public concern." 305 F.3d at 24 (Torruella, J., concurring);

see also United States v. Krynicki, 689 F.2d 289, 291-92 (1st Cir.

1982).

            At least four of those factors weigh in favor of our

considering the safe harbor issue.               First, the issue is purely

legal and can be resolved on the existing record.                  Second, the

argument    that     it   applies   is   highly    persuasive.      Third,      our

consideration of the issue does not prejudice plaintiffs.                  Even if

the safe harbor did not apply, plaintiffs' claims would still fail

because, as we explain below, defendants have set forth legitimate

business justifications for their challenged actions.                     Finally,

the issue involves important questions about the reach of Title

VII that may arise in future cases.            Cf. Chestnut, 305 F.3d at 24-

25 (Torruella, J., concurring) (agreeing with majority's decision


                                     - 18 -
to address an issue for the first time on appeal after a balancing

of the foregoing factors).

            As an independent holding, even if the safe harbor

provision were not applicable, we would still affirm the district

court's   dismissal   of   plaintiffs'    disparate   impact   claims    as

baseless.   That is because, regardless of whether plaintiffs have

made out a prima facie case of impact, defendants have presented

legitimate business justifications for their actions, and there is

no contrary evidence.      The recent Supreme Court decision in Texas

Department of Housing & Community Affairs v. Inclusive Communities

Project, Inc., 135 S. Ct. 2507 (2015), establishes this is so.

There, the Court emphasized that "disparate impact liability must

be limited so employers and other regulated entities are able to

make the practical business choices and profit-related decisions

that sustain a vibrant and dynamic free-enterprise system."             Id.

at 2518. It must also be limited as applied to government entities

so as to avoid "inject[ing] racial considerations into every

[agency] decision."     See id. at 2524.      "Governmental or private

policies are not contrary to the disparate-impact requirement

unless they are artificial, arbitrary, and unnecessary barriers."

Id. (citation omitted).

            Accordingly, "before rejecting a business justification

. . . a court must determine that a plaintiff has shown that there

is 'an available alternative . . . practice that has less disparate


                                 - 19 -
impact and serves the [entity's] legitimate needs.'"                        Id. at 2518

(second and third alteration in original) (quoting Ricci, 557 U.S.

at   578).        If   employers'         business    "judgments      are    subject   to

challenge without adequate safeguards, then there is a danger that

potential defendants may adopt racial quotas -- a circumstance

that . . . raises serious constitutional concerns."                         Id. at 2523;

see also id. ("Without adequate safeguards at the prima facie

stage, disparate-impact liability might cause race to be used and

considered in a pervasive way and would almost inexorably lead

governmental or private entities to use numerical quotas, and

serious constitutional questions then could arise.").                         "[P]rompt

resolution of these cases is important."                      Id.

             With regard to the rotational staffing plan, we agree

with the district court that "the rotational staffing plan served

FEMA's   legitimate         needs    of     maintaining       as    many   employees   as

possible     to    assist    in     the    event     of   a   disaster"     while   still

maintaining a safe working environment.                       Plaintiffs contend that

the FEMA employees could have continued working in the center while

the safety issues were addressed, but their disagreement does not

create a triable issue that FEMA's position resulted from Puerto

Rican national origin discrimination.                     "[G]overnmental entities

. . . must not be prevented from achieving legitimate objectives,

such as ensuring compliance with health and safety codes."                          Id. at

2524.    The record is clear that the 2008 inspection revealed


                                           - 20 -
serious safety concerns, and FEMA's decision to reduce staffing

levels while addressing those concerns and evaluating the future

of the PR-NPSC was reasonable.             Even plaintiffs' counsel conceded

that these concerns should not have been ignored.                    Indeed, once

FEMA became aware of the problems at the PR-NPSC, it had no choice

but to address them; FEMA would have been subject to an entirely

different sort of legal liability had it failed to do so.                     And

Title VII did not require FEMA to re-staff the center the minute

that   the    majority      of     the    safety    concerns    were    resolved,

particularly given that defendants had begun contemplating the

closing of the center by that time.

             Regarding the closing of the center, the undisputed

facts show numerous business justifications for the conclusion

that the PR-NPSC should not have remained open.                      For example,

(1) remedying the deficiencies identified in the 2008 inspection

would have been very expensive; (2) establishing and operating a

new facility in Puerto Rico would have been even more expensive;

(3) even though the PR-NPSC employees took Spanish- and English-

language     calls,   the        Puerto    Rico    facility    was     established

specifically for bilingual services, and by 2008, the volume of

Spanish-language calls had decreased; and (4) the existing NPSC

system could absorb the workload if the PR-NPSC closed.                        As

defendants correctly note, FEMA had ample basis to close a facility

"which still had ongoing safety issues, was in poor condition, and


                                         - 21 -
lacking critical modern infrastructure, and which was no longer

needed, given declining claims processing needs[,] rather than to

pay approximately $9 million to move to a new facility or to renew

the lease and renovate the facility," which was "never designed

for long-term FEMA use."

            The report also noted that the lease on the PR-NPSC

facility was set to expire in September 2008, which might be before

repairs were completed.     Even if, as plaintiffs contend, a lease

renewal period had never prompted a facility inspection before,

the fact remains that the expiration of a lease is an eminently

reasonable point at which to assess options for the future of a

facility.

            Plaintiffs,   noting    that    the   PR-NPSC   employees   were

required to be "fully bilingual," unlike their counterparts at

other centers, suggest that defendants could have responded to the

excess capacity in the NPSC system by "releas[ing] employees

nationwide based on their performance."             But such a course of

action would not have addressed FEMA's concerns about the costs

associated with maintaining the PR-NPSC facility.           Those concerns

are no less legitimate simply because the PR-NPSC was the "lowest

cost of all the Centers in the nation"; FEMA still stood to realize




                                   - 22 -
a substantial cost savings by closing the PR-NPSC.10         Again, this

does not create a triable issue of national origin discrimination.

B.          Retaliation as to Rotational Staffing Plan and as to
            Closing

            Title VII also makes it unlawful "'for employers to

retaliate    against   persons    who     complain   about    unlawfully

discriminatory practices.'"      Ahern v. Shinseki, 629 F.3d 49, 55

(1st Cir. 2010) (quoting Noviello v. City of Boston, 398 F.3d 76,

88 (1st Cir. 2005)). To make out a prima facie case of retaliation,

a plaintiff must make a three-part showing: "(1) she engaged in

protected activity under Title VII, (2) she suffered an adverse

employment action, and (3) the adverse employment action was

causally connected to the protected activity."       Gerald v. Univ. of




     10   Plaintiffs list several "facts" which they contend "are
sufficient to establish a pattern which creates a controversy of
material facts and rebuts FEMA's proffered reasons, which were but
a pretext for discrimination." The dissent similarly focuses on
the question of whether FEMA harbored a discriminatory intent and
offered pretextual justifications for its actions.      Plaintiffs'
and the dissent's focus on "pretext" and on "FEMA's intent or
motive" is misguided. The proper inquiries in the disparate impact
analysis are whether the challenged actions were job-related and
consistent with business necessity, and, if so, whether the
employer has refused to adopt an alternative employment practice
that has less disparate impact and serves the employer's legitimate
needs. Questions regarding "intent or motive" come into play in
a disparate treatment analysis, not a disparate impact analysis.
See Ricci, 557 U.S. at 577-78; Hicks v. Johnson, 755 F.3d 738, 744
(1st Cir. 2014).
          In any event, we consider the facts identified by
plaintiffs below, in our analysis of the retaliation claim, and
find that they do not give rise to an inference of retaliatory or
otherwise improper motive on the part of FEMA.


                                 - 23 -
P.R., 707 F.3d 7, 24 (1st Cir. 2013).         A "retaliation claim may be

viable even if the underlying discrimination claim is not," because

"the employment activity or practice that [the plaintiff] opposed

need not be a Title VII violation so long as [the plaintiff] had

a reasonable belief that it was, and he communicated that belief

to his employer in good faith."        See Benoit v. Tech. Mfg. Corp.,

331 F.3d 166, 174-75 (1st Cir. 2003).            "Title VII retaliation

claims require proof that the desire to retaliate was the but-for

cause of the challenged employment action."           Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528 (2013).11

           We hold that plaintiffs have failed to make the requisite

showing   that   the   purported    adverse    employment   activity   was

causally connected to any protected activity, much less that

protected activity was a "but for" cause of the rotational staffing

plan or the closing of the PR-NPSC.

           Plaintiffs identify two instances of protected activity

which they say led to retaliation in the form of the decision to

rotate employees while the center was under repair during the end

of the lease period in the summer of 2008 and the decision to close


     11   Once the plaintiff makes a prima facie case, "the burden
swings to the defendant 'to articulate a legitimate, non-
retaliatory reason for its employment decision.'"     Gerald, 707
F.3d at 24 (quoting Collazo v. Bristol-Myers Squibb Mfg., Inc.,
617 F.3d 39, 46 (1st Cir. 2010)). "If a defendant can do this
then the burden travels once more to the plaintiff to show that
the reason is pretext and that retaliatory animus was the real
motivating factor." Id.


                                   - 24 -
the center in late 2008.            The instances are (1) the EEO complaints

filed from October 2006 to May 2007 claiming that PR-NPSC employees

were underpaid relative to their mainland counterparts, and (2)

the       EEO   complaints     filed       in    response     to   the   July      2008

implementation of the rotational staffing system.

                The first set of complaints is far too temporally remote

from the challenged actions to support an inference of causality.

"The      cases    that    accept    mere       temporal    proximity    between    an

employer's        knowledge   of     a    protected   activity     and   an   adverse

employment action as sufficient evidence of causality to establish

a prima facie case uniformly hold that the temporal proximity must

be 'very close.'"          Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,

273-74 (2001) (citations omitted) (noting that periods of three

and four months have been held insufficient).                      In Breeden, the

Court held that "[a]ction taken . . . 20 months later suggests, by

itself, no causality at all."               Id. at 274.      Here, over 14 months

elapsed between the last EEO complaint regarding pay and the

implementation of the rotational staffing system during repairs.

That is too long to support an inference that the complaints led

to    a    decision   to    reduce       staffing   during    fire-safety     related

repairs. See Shinseki, 629 F.3d at 58 ("Without some corroborating

evidence suggestive of causation . . . a gap of several months

cannot alone ground an inference of a causal connection between a

complaint and an allegedly retaliatory action."); Morón-Barradas


                                          - 25 -
v. Dep't of Educ. of Commonwealth of P.R., 488 F.3d 472, 481 (1st

Cir. 2007) ("[M]ore than eight months . . . is [] insufficient to

establish temporal proximity.").

           Plaintiffs argue that the "chain of events" comprising

their protected activity did not end until April 2008, when "[t]he

Office of Equal Rights received the [February 2008] EEOC decision"

dismissing plaintiffs' class complaint and ordering them to file

individual complaints.       Plaintiffs are wrong.           Dismissal of an EEO

complaint cannot be construed as protected activity on the part of

the plaintiffs, and plaintiffs have presented no evidence that

they   actually     filed   individual    complaints         after   the   judge's

decision, or that defendants anticipated they would.

           Plaintiffs       suggest    that    there    is    more   evidence   of

causation than mere temporal proximity here because defendants'

"actions . . . were . . . a deviation from the procedures followed

within   the   PR    NPSC    and   NPSC   system       for   over    ten   years."

Specifically, they assert that FEMA had never before conducted

inspections of the PR-NPSC, that the conditions identified in the

2007 METAR had existed in the facility since its initial opening

in 1995 but FEMA had ignored the problems, that the conditions

were in fact not life-threatening, and that the 2008 fire report

did not actually recommend limited occupancy or closure.

           We are not persuaded.          Plaintiffs point to no evidence

to support their suggestion that the 2007 inspection was itself a


                                      - 26 -
mere pretext to eventually close the center.                The record in fact

suggests that FEMA management was not aware of the safety issues

until they were identified in the 2007 METAR, whereupon the

management began taking steps to rectify the problems.                  The record

also discloses a completely benign and logical reason for the 2008

inspection: FEMA management was concerned about the safety issues

identified in the 2007 METAR.

               Plaintiffs    cite   Harrington      v.    Aggregate     Industries

Northeast Region, Inc., 668 F.3d 25 (1st Cir. 2012), where we noted

that    "deviations     from    standard     procedures,        the   sequence    of

occurrences leading up to a challenged decision, and close temporal

proximity between relevant events" can "give rise to an inference

of pretext." Id. at 33. But Harrington is easily distinguishable,

and plaintiffs make no effort to explain why it should apply here.

In finding that the plaintiff in Harrington, a whistleblower who

was    fired    after   he   refused    to   take   a    drug   test,   had    shown

causation, we relied on evidence of very "close temporal proximity"

(72 hours), deviations from the employer's drug testing protocol,

inconsistences in the employer's accounts of the reasons for the

drug test, and the "[c]oincidence[]" that the employee was singled

out for a purportedly random drug test on his first day permanently

back at work after his whistleblowing activities came to light.

Id. at 32-34.       Even there, we said the case was "close."                 Id. at

34.    Here, in contrast, plaintiffs cannot show temporal proximity,


                                       - 27 -
and the record discloses no shifting explanations for deviations

from protocol or improbable "coincidences" giving rise to an

inference of pretext.

           The first set of complaints identified by plaintiffs

occurred too early to ground a retaliation claim.            The second set

occurred too late and cannot be causally related.          The decision to

close the PR-NPSC was set in motion by recommendations in May 2008,

at least two months before the implementation of the rotational

staffing system, the subject of the second set of complaints.           As

the Supreme Court has explained, employers' "proceeding along

lines   previously     contemplated,   though    not   yet     definitively

determined, is no evidence whatever of causality."            Breeden, 532
U.S. at 272; accord Muñoz v. Sociedad Española De Auxilio Mutuo y

Beneficiencia de P.R., 671 F.3d 49, 56 (1st Cir. 2012).                  In

Breeden, the Court held that it could not infer that the plaintiff

had been transferred in retaliation for filing a Title VII lawsuit

when the plaintiff's employer had stated that she was considering

transferring the plaintiff before the employer knew about the

lawsuit. 532 U.S. at 271-72.         Here, without more evidence of

causality (and plaintiffs have pointed to none), there can be no

rational   inference    that   the   closure    of   the   PR-NPSC,   first

contemplated in May 2008, took place in retaliation for complaints

filed in the wake of the July 2008 implementation of the rotational

staffing plan.


                                 - 28 -
             Plaintiffs suggest that we can infer a retaliatory or

otherwise improper motive on the part of defendants because of a

number of circumstances:      (1) "[w]henever in the past there had

been a reduction in the workload, FEMA would release employees

nationwide based on their performance," rather than closing an

entire center; (2) even though FEMA cited budgetary concerns as a

reason for closing the PR-NPSC, it was actually the cheapest NPSC

to operate; (3) even though FEMA claimed that PR-NPSC was no longer

needed because of a decrease in Spanish-language calls, the center

also handled English-language calls; (4) FEMA did not comply with

its own documented lease renewal policy with respect to the PR-

NPSC, even though it did so for all other NPSC lease renewals; and

(5) FEMA opened a new call center in Pasadena, California in 2012.12

             These arguments add nothing to plaintiffs' case.          Given

the safety concerns at the PR-NPSC facility (the existence of which

plaintiffs    have   conceded13),    the     impending   expiration   of   the


     12   At oral argument, plaintiffs' counsel argued that,
rather than closing the PR-NPSC, FEMA should have relocated it, as
it did the Virginia NPSC. This argument is mentioned in only the
most cursory fashion in plaintiffs' brief and is therefore waived.
See Davidson v. Howe, 749 F.3d 21, 27 n.7 (1st Cir 2014); Zannino,
895 F.2d at 17. In any event, it is not persuasive for the same
reasons that the arguments regarding the other proffered evidence
are not.

     13   Plaintiffs' counsel conceded at oral argument that the
May 2008 inspection disclosed safety issues that "shouldn't have
been ignored," but maintained that the issues should have been
addressed earlier.



                                    - 29 -
facility's lease, and the $9 million cost of establishing a new

Puerto Rico facility, it is not surprising that FEMA decided to

close the PR-NPSC in the face of reduced staffing needs.14           While

PR-NPSC employees were fully bilingual and could handle both

Spanish- and English-language calls, it is undisputed that the

Puerto Rico facility was originally established specifically for

bilingual services, the need for which had sharply diminished by

2008.15   While FEMA could have made different business decisions,

as we have said before, "[i]n the absence of proof sufficient to

create a jury issue regarding retaliation, courts should not use

cases involving unsupported reprisal claims to police the wisdom,

fairness,   or   even   the   rationality   of   an   employer's   business

judgments."      Mesnick v. Gen. Elec. Co., 950 F.2d 816, 829 (1st

Cir. 1991).




     14   The FEMA handbook, which plaintiffs cite for their
contention that FEMA has a policy of uniform layoffs when staffing
needs decrease, says no such thing.      It simply says that when
employees are released based on fluctuating staffing needs, FEMA
will consider "one or more" of the following factors:
"Performance," "Job Function," "Work Schedule Availability," "Most
Recent Hire Date," and "Production Levels." There is no indication
that FEMA has a hard-and-fast rule that any necessary layoffs would
be evenly distributed among the NPSCs.

     15   We also note that the California facility that
plaintiffs refer to was not a NPSC, and, in any event, it opened
over three years after the closing of the PR-NPSC.       That FEMA
opened a different type of facility in California three years after
closing a NPSC in Puerto Rico that had serious fire safety issues
does not raise any inference of an improper motive on FEMA's part
in closing the PR-NPSC.


                                  - 30 -
          In short, we cannot conclude on this record that the

rotational staffing plan or the closing of the PR-NPSC was causally

related to any of plaintiffs' protected activity.              Plaintiffs'

retaliation claims fail, as well.

          The   premise   of   this   entire   lawsuit   was    erroneous.

Plaintiffs cannot force a government agency to keep open an unsafe

facility which would have cost excessive sums to repair when there

are alternate means by which the agency can accomplish its goals.

"[G]overnmental entities . . . must not be prevented from achieving

legitimate objectives."    Tex. Dep't of Hous., 135 S. Ct. at 2524.

What the Supreme Court said in Texas Department of Housing of the

Fair Housing Act is equally true of Title VII:

          Disparate-impact    liability   mandates   the
          removal   of   artificial,    arbitrary,   and
          unnecessary barriers, not the displacement of
          valid governmental policies. The [statute] is
          not an instrument to force [agencies] to
          reorder their priorities.         Rather, the
          [statute] aims to ensure that those priorities
          can be achieved without arbitrarily creating
          discriminatory effects . . . .

Id. at 2522 (citation omitted).

                           IV. Conclusion

          We affirm the judgment of the district court.



                  - Dissenting Opinion Follows -




                                - 31 -
             TORRUELLA, Circuit Judge (Dissenting).             I am compelled

to     dissent    because   Plaintiffs-Appellants        ("Plaintiffs")    have

raised genuine issues of material fact that require a trial before

a fact finder.      This is especially the case when one considers the

actions of the majority in raising motu proprio an affirmative

defense, namely the so-called safe harbor defense, for the first

time on appeal notwithstanding Defendants-Appellees' ("Defendants"

or "FEMA") failure to raise that defense, either before the

district court or before this court.

                                 I.   Background

             A.    The Discrimination Claims

             As the majority opinion recounts, the facts of this case

go back to 1995 when, in response to Hurricane Marilyn's effects

on Puerto Rico and the U.S. Virgin Islands, FEMA opened the Puerto

Rico    National    Processing    Service      Center   ("PR   Center"),   which

started originally as a tele-registration center, or call center.

             The scope of FEMA's operations in the PR Center evolved

over the following decade to the point that it became one of its

four national claims-processing centers in the United States,

carrying out the same duties that the other FEMA centers performed

in the mainland, with the additional benefit that -- its personnel

being bilingual -- it was able to handle calls and process claims

from both English and Spanish speakers. Contrary to the majority's

assertion, it is undisputed by both Plaintiffs and Defendants that


                                      - 32 -
Plaintiffs are all of Puerto Rican national origin and comprise

approximately ninety-eight percent of the PR Center's workforce.

            As the majority describes, when the PR Center employees

realized    they     had   been   under-compensated     for    the   same   work

performed by their counterparts in other FEMA centers across the

United States, some employees complained to management about this

situation and eventually filed complaints for equal pay before the

agency's Equal Employment Opportunity Office ("EEOO"), alleging

that   by   paying    them   less,   FEMA     engaged   in   disparate   impact

discrimination on the basis of their national origin. FEMA settled

some of these claims in 2006.          Later, another group of employees

also filed formal discrimination complaints before the EEOO and

requested certification as a class action.

            What is striking about this second round of complaints

is the curious chain of events that began only two months after

these filings.       In June 2007, the agency's Occupational, Safety &

Health Office performed an uncommon inspection of the PR Center's

premises.    For the first time in twelve years it carried out a

Management Evaluation and Technical Assistance Review ("METAR").

While multiple building deficiencies and safety needs were found

in this 2007 METAR, by the time FEMA performed a follow-up building

review in May 2008, most of the deficiencies had been properly

addressed and corrected.          In the meantime, FEMA's Puerto Rican

employees continued their battle for equal pay.               The second round


                                     - 33 -
of discrimination complaints that had been filed briefly before

the 2007 METAR were dismissed in February 2008, following a denial

of the class certification. Instead, the FEMA administrative judge

ordered the complainants to re-file their claims individually,

which Plaintiffs contend that they did.

            B.     Procedural History

            In essence, Plaintiffs' case is that, faced with this

scenario, FEMA crafted a business necessity to justify placing

them in a rotational staffing plan, and then closing the PR Center

and ordering their termination.            According to Plaintiffs, FEMA did

this by inspecting the PR Center premises and issuing a list of

safety   concerns       that     allegedly    required     closing    the   center

immediately for repairs, and only allowing a limited number of

employees to continue to work on a rotational basis.                 Because FEMA

had never raised concerns regarding the building's conditions

prior to that point, and the safety issues were either non-life-

threatening      or   quickly     resolved,    Plaintiffs    argued    that   FEMA

should have suspended the rotational staffing plan and allowed

them to return to work.            In response to the rotational staffing

plan,    Plaintiffs       also     filed     approximately    300     complaints.

Meanwhile, FEMA did some number-crunching and came up with a

reduction     in      operational    needs     for   its     nationwide     claims

processing centers that allegedly justified closing the PR Center

altogether.      Plaintiffs responded that this was in retaliation for


                                      - 34 -
their complaints over the rotational staffing plan, and that far

from this representing a valid business necessity that would

justify   their    termination,      FEMA    historically    had     released

employees based on performance and not on location.                They claim

this could have been done by releasing employees from all centers

rather than simply closing the PR Center.

          In sum, Plaintiffs' request for relief on appeal is that

we remand this case so that a fact finder can decide whether their

alternatives      to     FEMA's     business     needs      defeat     FEMA's

justifications,    and    whether    FEMA's    adverse    actions     against

Plaintiffs is the result of retaliatory actions arising from their

claims for equal working conditions and their requests to return

to work during the rotational staffing plan.             The former can be

shown by establishing that Plaintiffs' alternatives served FEMA's

alleged business necessity without the discriminatory impact on

them or that FEMA's justifications for both the rotational staffing

plan and the PR Center closure were pretextual.           The latter could

be found by a reasonable jury based on the close temporal proximity

of the adverse actions to the protected complaints for equal

working conditions and the complaints filed in response to the

rotational staffing plan.         Pretext can also be inferred from

Plaintiffs' challenges to the graveness of the alleged safety

deficiencies.




                                    - 35 -
            FEMA, on the other hand, asserts that it based its

decisions on ensuring "the safety and security of [its] employees,"

and the district court agreed with this by finding that there were

"fire and safety deficiencies."           FEMA also justified its closure

decision    on    the   reduced   needs   for   the   PR   Center   within   its

nationwide operations.

            The    majority   now    forecloses       Plaintiffs'   claims    by

raising a safe harbor defense on behalf of FEMA, which FEMA never

raised and, in any event, does not protect one of the adverse

actions raised by Plaintiffs, i.e., the decision to terminate them.

      II.    Defendants Never Raised the Safe Harbor Defense

            Even if the safe harbor provision of 42 U.S.C. § 2000e-

2(h) raised by the majority allows an employer to discriminate in

practice against employees on the basis that they work in different

locations, it is an affirmative defense that was not once mentioned

by FEMA at any stage in this proceeding.              See Am. Tobacco Co. v.

Patterson, 456 U.S. 63, 86-87 (1982) ("Section 703(h) provides an

affirmative defense . . . .") (Stevens, J., dissenting); Marcoux

v. Maine, 797 F.2d 1100, 1108 (1st Cir. 1986) ("The district court

thought it a matter of affirmative defense for defendants to

establish that the disparity in benefits . . . was based on a

factor other than sex.").         See also Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1012 (11th Cir. 1982) ("The district court

held that the [defendant] waived its right to advance this claim


                                     - 36 -
by     failing   to    plead    it     as   an     affirmative     defense       under

Fed. R. Civ. P. 8(c).         We agree."); Gunther v. Cnty. of Wash., 623
F.2d 1303, 1313 (9th Cir. 1979); Firefighters Inc. For Racial

Equal. v. Bach, 611 F. Supp. 166, 170-71 (D. Colo. 1985) ("§ 703(h)

fell    within   the   general       rule   that    statutory    exemptions      from

remedial    statutes    are    affirmative         defenses   because     '§   703(h)

serves to exempt from Title VII the disparate impact of a bona

fide seniority system.'" (quoting Jackson, 678 F.2d at 1013)).

            However, the majority defends its unusual action of

raising the safe harbor on behalf of the Defendants by pointing to

the factors considered in Chestnut v. City of Lowell, 305 F.3d 18,

24 (1st Cir. 2002).      Specifically, it claims that at least four of

the following six factors applied in that case allow this court to

consider a waived defense, even if it was not raised by the parties

on appeal: (1) whether the waived issue is purely legal; (2)

whether the issue is of constitutional magnitude; (3) whether the

"omitted     argument     [is]        highly       persuasive";     (4)        whether

consideration of the argument would prejudice the plaintiff; (5)

whether the omission was inadvertent; and (6) whether the issue

"implicated a matter of great public concern."                    I disagree with

the majority's analysis of these factors as none justify applying

the waived defense in this context.16


       16 The cases cited by the majority are distinguishable
because in those cases the court used this framework to analyze


                                       - 37 -
             First, I agree that, assuming it is appropriate to

consider this defense, we have a purely legal matter.           But the

outcome of this question is not entirely favorable to Defendants

because, as will be explained in more detail, the safe harbor

defense is not applicable to discharge situations and has never

been applied in contexts similar to the instant case.

             Second, there is no basis in the record to hold that

this is an issue of constitutional magnitude requiring that the

court steps into arguments not properly raised by the parties.       If

there is a constitutional issue, it is raised by the majority's

actions in denying Plaintiffs the process which is due to litigants

by preventing them from being heard on issues that were not before

the court.

             Third,   whether   the   omitted   argument   is   "highly

persuasive" is easily questioned because, as previously stated and

will be further discussed, the safe harbor defense is inapplicable

to cases of termination.

             Fourth, on the question of whether passing by the court

on the omitted argument would be prejudicial to Plaintiffs, the

majority concludes that there is no prejudice.       I ask, can it be

seriously argued that Plaintiffs are not prejudiced when this court




whether it should allow an argument that was waived below but was
raised on appeal.    Here, by contrast, Defendants did not even
mention the safe harbor on appeal.


                                 - 38 -
decides their case mainly on arguments and issues not raised by

Plaintiffs' party opponents and as to which Plaintiffs were not

given an opportunity to rebut?        The answer is a self-evident and

obvious "of course there is prejudice."

          Fifth,   whether   the    omission   was    inadvertent   is   not

easily resolved.   Here, there are two possible explanations for

their omission: either Defendants did not argue the safe harbor

defense because it simply does not apply or Defendants made a

conscious choice to only raise the business necessity as a defense.

It is possible that FEMA chose not to attack the proof offered in

support of Plaintiffs' prima facie case by raising this defense,

because a "defendant may confess [disparate impact] and avoid [this

issue], acknowledging the legal sufficiency of the prima facie

case but endeavoring to show either that the challenged practice

is job-related and consistent with business necessity, or that it

fits within one or more of the explicit statutory exceptions

covering bona fide seniority systems, veterans' preferences, and

the like."   EEOC v. S.S. Clerks Union, Local 1066, 48 F.3d 594,

602 (1st Cir. 1995) (emphasis added) (internal citations omitted).

Therefore, a defendant is free to rebut the prima facie case by

doing three things: (1) attack the plaintiff's prima facie proof

(which did not happen in this case) (2) prove a business necessity

(which is what FEMA chose), or (3) raise a safe harbor defense

(which is what the majority did for them).           Here, Defendants only


                                   - 39 -
chose the second option.     Therefore, I do not see how we can

readily conclude that the omission to raise the defense the

majority is now raising for them was necessarily "inadvertent".

This conclusion is reinforced by the fact that Defendants were

represented by competent counsel who must have been aware that

this defense was not available in similar termination cases.

          Sixth, it is hard to comprehend how this defense is a

matter of public concern that requires the court raising the

defense on their behalf.

          In any event, even if validly raised by the majority on

behalf of Defendants, for the reasons explained below, the safe

harbor defense does not help FEMA in this case.

     III. The Safe Harbor Does Not Apply to Disparate Impact
          Involving Termination

          This defense applies to disparate impact on employee

benefits and working conditions.         The main case cited by the

majority in support of raising the safe harbor for the Defendants,

Candelario Ramos v. Baxter Healthcare Corp. of Puerto Rico, 360
F.3d 53 (1st Cir. 2004), has to do with disparate impact in pension

benefits, not termination.      The instant case appears to be the

only case where a court has applied this affirmative defense in

the context of termination.17


     17   We note that this safe harbor has been raised by
defendants in cases where a plaintiff was terminated because a
bona fide seniority system adopted as part of a labor agreement


                                - 40 -
          As required by our legal training, we begin by examining

the full text of the safe harbor provision, which reads as follows:

          (h) Seniority or merit system; quantity or quality
     of production; ability tests; compensation based on sex
     and authorized by minimum wage provisions

          Notwithstanding any other provision of this
     subchapter, it shall not be an unlawful employment
     practice for an employer to apply different standards of
     compensation, or different terms, conditions, or
     privileges of employment pursuant to a bona fide
     seniority or merit system, or a system which measures
     earnings by quantity or quality of production or to
     employees who work in different locations, provided that
     such differences are not the result of an intention to
     discriminate because of race, color, religion, sex, or
     national origin, nor shall it be an unlawful employment
     practice for an employer to give and to act upon the
     results of any professionally developed ability test
     provided that such test, its administration or action
     upon the results is not designed, intended or used to
     discriminate because of race, color, religion, sex or
     national origin. It shall not be an unlawful employment
     practice under this subchapter for any employer to
     differentiate upon the basis of sex in determining the
     amount of the wages or compensation paid or to be paid
     to employees of such employer if such differentiation is
     authorized by the provisions of section 206(d) of title
     29.

42 U.S.C. § 2000e-2(h) (emphasis added).18



contains "last hired-first fired" language regulating furloughs in
the context of reduction of force decisions. See Cates v. Trans
World Airlines, Inc., 561 F.2d 1064, 1066 (2d Cir. 1977). That,
however, is entirely different from the instant case, where --
even assuming no retaliation -- employees were terminated based on
location, not to comply with a bona fide seniority system.

     18   Note that the general provision of the statute
establishes that it "shall be an unlawful employment practice for
an employer . . . to fail or refuse to hire or to discharge an
individual, or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges


                              - 41 -
            There is not an iota of language in this statutory

provision which can lend support to the majority's application of

this provision to freely allow terminations without Title VII

liability.       The     majority's     interpretation      is    an    absolute

distortion of the plain and unequivocal language of this statute.

We   need   go   no    further   as   this     statute   speaks   for   itself.

"[R]eliance on legislative history is unnecessary in light of the

statute's unambiguous language."             Mohamad v. Palestinian Auth.,

132 S. Ct. 1702, 1709 (2012) (quoting Milavetz, Gallop & Milavetz,

P.A. v. United States, 559 U.S. 229, 236 n.3 (2010) (internal

quotation marks omitted)).        See also Circuit City Stores, Inc. v.

Adams, 532 U.S. 105, 119 (2001) ("[W]e do not resort to legislative

history to cloud a statutory text that is clear." (alteration in

original) (quoting Ratzlaf v. United States, 510 U.S. 135, 147–

148 (1994))).

            Nevertheless, the legislative history of this provision

fully supports its plain meaning and has been explained in great

detail by the Supreme Court.          Its enactment stems from Congress's

concern for allowing the uninterrupted continuation of existing




of employment . . . ." 42 U.S.C. § 2000e-2(a). Yet, 42 U.S.C.
§ 2000e-2(h) provides a safe harbor for different standards of
compensation, and other terms and conditions of employment, but is
completely silent as to hiring and termination decisions.      The
narrower language of the safe harbor supports the conclusion that
it was not intended to serve as a defense to avoid liability for
hiring and firing decisions.


                                      - 42 -
seniority discrepancies and vested benefits when Title VII became

effective.    Specifically, Congress responded with this section as

an amendment to the original bill after it passed the House because

of the opposition to Title VII's potential effects on union

seniority systems, and since the Congressional intent behind Title

VII was not to affect the vested rights of employees.                       See

generally Beth W. Brandon, The Seniority System Exemption to the

Title VII of the Civil Rights Acts: The Impact of a New Barrier to

Title VII Litigants, 32 Clev. St. L. Rev. 607, 611-13 (1983-84).

See also Patterson, 456 U.S. at 81-83 (explaining the legislative

history and the "fears [that] were expressed concerning . . .

seniority rights and existing seniority systems" (citing Franks v.

Bowman Transp. Co., 424 U.S. 474, 759 (1976))); Pullman-Standard,

Inc. v. Swint, 456 U.S. 273, 284 (1982) (examining whether a

union's seniority system was protected by § 703(h) defense); Gen.

Elec. Co. v. Gilbert, 429 U.S. 125, 143-45 (1976) (examining

§   703(h)    defense   on     discrimination   in    disability    plan    and

benefits); Robinson v. Shell Oil Co., 519 U.S. 337, 343 (1997)

("Of course, there are sections of Title VII where, in context,

use of the term 'employee' refers unambiguously to a current

employee,    for    example,    those   sections     addressing    salary    or

promotions.        See § 703(h), 42 U.S.C. § 2000e–2(h) (allowing

different standards of compensation for 'employees who work in

different locations'")); AT&T Corp. v. Hulteen, 556 U.S. 701, 708-


                                    - 43 -
10 (2009); Goodman v. Merrill Lynch & Co., 716 F. Supp. 2d 253,

261 (S.D.N.Y. 2010) (explaining what is a bona fide "merit,

seniority, or production-based compensation system").

             Cases   dealing   with   hiring    practices    to   which   the

employer applies a "bona fide merit system" allowed under § 703(h)

are nonetheless subject to the same disparate impact analysis

requested by Plaintiffs in the instant case.           This analysis is to

be applied in the same manner that it was established by the

Supreme Court in Griggs v. Duke Power Co., 401 U.S. 424 (1971),

instead of just applying this safe harbor defense.            See Guardians

Ass'n of N.Y. City Police Dept., Inc. v. Civil Serv. Comm'n, 633
F.2d 232, 253-54 (2d Cir. 1980).          Because that is the framework

used for hiring decisions, it is odd to differentiate the analysis

required in the instant case -- as the majority proposes -- by

holding that when it comes to termination, rather than performing

a disparate impact analysis, courts may just turn to a safe harbor

that   was    intended   to    regulate     benefits   and   conditions   of

employment.     Notably, the majority's only basis for applying the

safe harbor in this context is that Candelario Ramos -- which

involved pension benefits -- calls for a broad application, and

that there are some cases in which it was been applied to promotion




                                   - 44 -
decisions, which are more akin to benefits and conditions of

employment than to hiring and termination decisions.19

           In synthesis, I disagree with the majority's application

of the safe harbor in this context. Because the safe harbor should

not be dispositive of this case, the court needed to examine

closely the material facts in controversy raised by Plaintiffs.

                     IV.    Factual Controversies

           A.   FEMA's Sudden Concern over Employees' Safety

           The first problem with the story that FEMA offers to

support the alleged adverse actions is that, even accepting the

severity of the safety concerns on which their business-necessity

justification was partly premised, the findings of the June 2007

METAR inspection are very similar to those of the 2008 review, and

yet, the need for action (closing the center for repairs) on

previously non-threatening conditions arose unexplainably in 2008.

The findings were that: a reevaluation of the fire alarm system

and   related   emergency    procedures   needed    to   be   conducted;

assessment and modification of the building's egress routes was

needed; the facility did not have a hazardous communication,

material or ladder safety program; OSHA Form 300 log and injury

and incident report form 301 procedures were not updated; exit


      19  It is also particularly incongruous that these employees
were discriminated against for being in different locations when
they had to have higher qualifications because they had to be
bilingual to receive calls in Spanish and English.


                                 - 45 -
signs        were    not   present     at    several     locations      throughout   the

facility; internal safety orientation training not provided, among

other similar needs.            By the time the 2008 review was performed,

all matters were either corrected or had a corrective plan in

effect.             In   fact   by     May    21,     2008,    FEMA's      own   internal

communications show that the "only item pending on the [2007] METAR

which [had] not been solved" was the construction of a new egress

route.        It bears noting that this egress route had never been a

concern of FEMA, as the building never had one since it was first

occupied by FEMA in 1995.                In fact, the egress pathway and ramp

that were mentioned in the 2007 METAR were only recommended as

"mid-long term recommendations."                    Also, the property lease for

this facility had been renewed periodically but the facility was

not inspected every time it was renewed.20                    For twelve years, FEMA

officers and managers visited the PR Center without ever raising

any concerns about dangerous conditions on site.

                Furthermore,         Plaintiffs       argue   that   the    2008   review

findings that were necessary for re-occupancy of the PR Center

were minimal.21            These included conducting a fire watch in the



        20The lease of the PR Center property was up for renewal
in September 2008, but the facility was closed temporarily on May
16, 2008, and then partially re-opened during the rotational
staffing plan.
        21A former FEMA Branch Chief stated that the building
condition issues were "easily correctable."  The cost of the
repairs was estimated at $75,000.


                                             - 46 -
building   during   occupancy,   removing   magnetic   locks   from   exit

doors, removing all storage in the egress corridors, updating and

practicing the Occupant Emergency Plan, installing a secondary

egress man-gate on the perimeter fence at the rear of the building,

adding additional fire extinguishers, and obtaining fire hydrant

flow test information.    Crucially, the 2008 review report did not

recommend closing the PR Center or reducing its capacity by

implementing the rotational staffing plan.      And, by July 2008, the

concerns identified in the May 2008 review -- which Plaintiffs

insist were not life threatening -- had already been resolved.          In

sum, even assuming the validity of FEMA's business necessity to

assure the safety of its employees, a jury could reasonably agree

with Plaintiffs' compelling dispute of FEMA's justification for

denying their alternative option to the rotational staffing plan

which was to reoccupy the PR Center's premises and continue

working.

           B.   The Newly Discovered Reduction of Operational
                Needs

           As the email exchanges between FEMA officials contained

in the record reveal, FEMA began looking for justifications for

the permanent closure of the PR Center after the initial emergency

closure for repairs on May 16, 2008, following the 2008 review.

At that point, the record shows that FEMA did not possess metrics,

data, or statistics showing that the PR Center was not necessary



                                 - 47 -
to its operations nationwide or even measuring the potential

effects of its closure on the agency's operations.               What's more,

some FEMA officers did not even know why the agency had come to

concentrate on Puerto Rico at the time. That is, FEMA first closed

the center and instituted the rotational staffing plan before it

had collected the evidence to come up with one of its "business

necessity" justifications.        Plaintiffs presented an email sent by

the Deputy Administrator of FEMA on May 26, 2008, asking things

like the "desired capacity and exactly how we can achieve [it]

without Puerto Rico"; "[w]hat do we expect to be [our] Spanish

language requirement and what options will we have?"; "[w]ant to

show that they are typically a small part of the whole system, and

that   the   system   has   the   capacity   to   absorb   the   Puerto   Rico

workload"; "[h]ow long have the facility deficiencies existed and

why are we just being attentive now?"; "[h]ave there been any

trends that reduce the role of the NPSC?"; "[c]an we show trends

in greater usage of on-line?"; "[w]e need to show that we can live

without Puerto Rico, even in a catastrophic situation"; and "[w]e

will need to identify each of the other sites and indicate why we

would not close them or reduce their capacity."            Nevertheless, the

agency based its justification for the rotational staffing plan

and closing the PR Center on the firm conviction that, in addition

to it being a safety concern, it was no longer necessary to its

operations.    Indeed, the data on operational needs and statistics


                                    - 48 -
was only known -- by December 2008 -- when the decision to close

permanently was made, and after all the alleged "life-threatening"

safety concerns had already been addressed.             It is hard to see how

the safety of the employees was still an issue by the time the

data needed to support the second part of the alleged business

necessity was collected.

             As   part    of   its   operational    justifications   for   the

closure, once the rotational staffing system had been implemented,

FEMA quantified an alleged reduction in Spanish calls.             Plaintiffs

contend, however, this is irrelevant because the employees in the

PR Center were bilingual and had been processing calls and claims

from   all   across      the   United    States   for   years.   Furthermore,

Plaintiffs argue that as of October 2008, even before the final

closure of the center, FEMA already had had to contract external

language services.

             The majority states that it agrees with the district

court that the rotational staffing plan served FEMA's needs by

allowing it to have some employees in the PR Center, despite the

building's unsafe conditions, so that they could assist in a

disaster scenario.        This seems completely incongruent with FEMA's

claim that it had no operational need for the PR Center only a few

months after the rotational staffing plan began. It is nonsensical

to say that the justification for closing the PR Center permanently

was that FEMA did not need those employees because of reductions


                                        - 49 -
in operations while recognizing that FEMA had a legitimate need of

maintaining at least some of them in that same center to assist in

the event of a disaster.

           Plaintiffs also allege that, whenever FEMA faced a need

for reduction in workforce in the past, it released employees

nationwide based on performance.            While Plaintiffs do not argue

that FEMA regulations required it to do so, they claim that the

agency departed from its prior practice only to discriminate

against   them    by   closing   the   PR    Center   and   ordering   their

termination.      The majority's answer to Plaintiffs' alternative

consisting in that FEMA should have terminated employees on a

national level based on performance is a non sequitur.           It claims

that FEMA could not do that because it had also just realized that

it had a budgetary need to close the PR Center.                 Plaintiffs'

argument, however, is not that FEMA could release employees across

the United States based on performance while leaving the PR Center

in service.      What they argue is that it could have closed the PR

Center and still kept some of the Puerto Rican employees in other

centers in the mainland by releasing employees because of their

performance and not in a way that had a disparate impact over

Puerto Rican employees, or over employees that had filed hundreds

of complaints for disparate working conditions and compensation.

           Relatedly, Plaintiffs also dispute that some employees

were allowed to transfer to other National Processing Service


                                  - 50 -
Centers because at the time the decision to permanently close the

PR Center was made, they were given only twenty-four hours to

decide whether they wanted to move to the mainland.         Furthermore,

not all were offered positions in another center and most were

asked to reapply and compete for new openings in those positions.

          Taken together, all these facts become increasingly

suspicious when considering that the employees in the PR Center

had always been classified as call center employees, while their

non-Puerto Rican counterparts in the mainland were classified at

higher pay scales for doing the same claims-processing tasks. Over

the previous two years, Puerto Rican employees had been battling

FEMA over equal pay. Moreover, in the case of Program Specialists,

they complained about the discrepancy in pay, and when FEMA agreed

to bring them to the corresponding classification, they were placed

in the lowest step of the classification, and denied increases

earned as well as back pay.       In addition, when the final closure

decision was made, the PR Center employees had filed over 300

complaints with the EEOO because of the rotational staffing system

imposed after the initial closure following the May 2008 review.

          Thus, I disagree with the majority that Plaintiffs are

not entitled to have their day in court -- not even for their

retaliation   claims   --   to   show   that   FEMA's   justification   to

terminate them and close the PR Center based on safety concerns

and the alleged reduced operational needs, were simply pretextual


                                  - 51 -
because its true reason was to avoid the discrimination complaints

brought by the Puerto Rican employees.           These questions of fact

are in no way foreclosed by the Supreme Court's recent decision in

Texas Department of Housing & Community Affairs v. Inclusive

Communities Project, Inc., 135 S. Ct. 2507 (2015), as the majority

implies.    At a minimum, "[a] court must determine that a plaintiff

has shown that there is 'an alternative . . . practice that has

less   disparate   impact   and   serves   the     [entity's]   legitimate

needs.'"    Id. at 2511 (alterations in original) (quoting Ricci v.

DeStefano, 557 U.S. 557, 578 (2009)).

            I agree with the majority that disparate impact claims

must   be   examined   cautiously     to   avoid    interjecting    racial

considerations into every agency decision and to avoid causing

potential defendants to establish racial quotas.         Maj. Op. at 19-

20 (citations omitted).      However, there are two problems with

relying on those public policy considerations to dismiss this case.

First, Plaintiffs' claims are not limited to disparate impact

concerns.    Indeed, they raise serious controversies of material

fact   regarding   conspicuous      acts   of    retaliation.      Second,

Plaintiffs never asked for anything close to establishing quotas

to guarantee the employment of Puerto Rican employees.               They

present triable issues of material fact as to whether -- even

assuming the validity of FEMA's justifications -- their proposed




                                  - 52 -
non-discriminatory alternatives served FEMA's alleged business

necessity.

             C.    Pretext Analysis in Disparate Impact Claims

             Even    though   Plaintiffs    expressly      conceded     in   oral

argument that they do not advance any of their claims as disparate

treatment claims, this does not change the required analysis for

pretext    under     disparate   impact    and    retaliation.        Therefore,

Plaintiffs should be allowed their day in court to prove that their

alternatives to FEMA's alleged business needs defeated the same,

and that the adverse actions were retaliatory.              In addition, they

should be allowed to establish as part of their disparate impact

claims    that    the   justifications    for     the   adverse   actions    were

pretextual.

             In cases for disparate impact the analysis is also

subject to the well-known burden-shifting standard, which allows

for a plaintiff to prove pretext.                See Albemarle Paper Co. v.

Moody, 422 U.S. 405, 425 (1975) (applying burden-shifting analysis

for pretext in a disparate impact case); see also S.S. Clerks

Union, Local 1066, 48 F.3d at 602 (same); Abbott v. Fed. Forge,

Inc., 912 F.2d 867, 876 (6th Cir. 1990) (considering burden-

shifting analysis and pretext in a disparate impact case); Bronze

Shields, Inc. v. N.J. Dept. of Civil Serv., 488 F. Supp. 723, 726-

27   (D.N.J.        1980)   (applying     burden-shifting         analysis    and




                                   - 53 -
considering a 42 U.S.C. § 20002-2(h) defense in a disparate impact

claim under Griggs).

          In fact, in S.S. Clerks Union, Local 1066, 48 F.3d at

601-602, we discussed extensively the applicability of the burden-

shifting analysis to disparate impact claims.    In that case, we

also mentioned the importance of raising exceptions -- including

seniority systems -- as defenses.     Id.   Having explained the

requirements for a prima facie showing, we went on to state:

          At that point, the defendant has several options.
     First, it may attack the plaintiff's proof head-on,
     debunking its sufficiency or attempting to rebut it by
     adducing countervailing evidence addressed to one or
     more of the three constituent strands from which the
     prima facie case is woven, asserting, say, that no
     identifiable policy exists, or that the policy's
     implementation produces no disparate impact, or that the
     plaintiff's empirical claims—such as the claim of
     causation—are insupportable.

          Alternatively, the defendant may confess and avoid,
     acknowledging the legal sufficiency of the prima facie
     case but endeavoring to show either that the challenged
     practice is job-related and consistent with business
     necessity, or that it fits within one or more of the
     explicit statutory exceptions covering bona fide
     seniority systems, veterans' preferences, and the like.
     In all events, however, a defendant's good faith is not
     a defense to a disparate impact claim.

          If the defendant fails in its efforts to counter
     the plaintiff's prima facie case, then the factfinder is
     entitled—though not necessarily compelled, to enter
     judgment for the plaintiff. On the other hand, even if
     the defendant stalemates the prima facie case by
     elucidating a legitimate, nondiscriminatory rationale
     for utilizing the challenged practice, the plaintiff may
     still prevail if she is able to establish that the
     professed rationale is pretextual. The plaintiff might
     demonstrate, for example, that some other practice,


                             - 54 -
      without a similarly undesirable side effect, was
      available and would have served the defendant's
      legitimate interest equally well. Such an exhibition
      constitutes competent evidence that the defendant was
      using the interdicted practice merely as a 'pretext' for
      discrimination.

Id.   at   602   (citations   and   internal   quotation   marks   omitted)

(emphases added).      Based on the above-cited text, the Defendants

in this case should have raised their business necessity or the

safe harbor defense.      They chose only the former and it is still

subject to pretext.      Thus, Plaintiffs should also be allowed to

prove their pretext argument before a fact finder.22

                              V.    Conclusion

             For the foregoing reasons, I would remand this case for

trial.     The majority is wrong as a matter of law that Defendants'

adverse actions against Plaintiffs are protected by an affirmative

defense that Defendants did not raise either before this court or

the district court.      In addition, that safe harbor defense does

not protect an employer's decision to terminate employees, as shown

by the clear text of 42 U.S.C. § 2000e-2(h), its legislative

history and case law.


      22  The majority argues that this last step of the burden-
shifting analysis regarding pretext can be avoided in disparate
impact cases because the Supreme Court left it out of its
restatement of applicable law in Ricci, 557 U.S. at 578. However,
in Ricci, the Court was quoting the statute in § 2000e-
2(k)(1)(a)(i), which codified the cause of action for disparate
impact recognized in Griggs. That statutory text was enacted in
1991, which suggests this court was aware of it when the opinion
was issued in S.S. Clerks Union, Local 1066, in 1995.


                                    - 55 -
             Plaintiffs   deserved     a   chance   to   prove    that   their

alternatives to FEMA's adverse actions reasonably accommodated

FEMA's business necessities -- to the extent that these were valid

-- without having a disparate impact against them, and they should

have a chance to prove that reasons to place them in a rotational

staffing     plan   and   then   terminate        them   were    pretextual.

Specifically, a jury should decide the genuine disputes as to

material fact regarding: (1) whether FEMA's 2007 METAR inspection

and the 2008 follow-up building review were causally related to

Plaintiffs' protected conduct; (2) whether the findings of these

inspections support FEMA's alleged business justifications for the

rotational     staffing   plan   and       the   Plaintiffs'     termination,

particularly, in light of Plaintiffs' challenges to the severity

of the safety concerns and their questioning of the alleged

reduction in operational needs; (3) whether the safety concerns

required FEMA to close the PR Center for repairs since the record

shows that these had never been a concern of FEMA, the 2007 METAR

results did not require closing for repairs and having a rotational

staffing plan, while almost identical findings did require so in

2008, the safety concerns had been corrected by the time the

decision to permanently close the center was made, and since the

only missing items, i.e., the egress pathway and ramp, were only

listed as "mid-long term recommendations"; (4) whether Plaintiffs'

non-discriminatory alternatives to the adverse actions would not


                                 - 56 -
serve   FEMA's   business   necessities;   and   (5)   whether   FEMA's

justifications were pretextual.

          For the reasons stated, I dissent.




                                - 57 -